











































RENASANT CORPORATION


2020 LONG-TERM INCENTIVE COMPENSATION PLAN








--------------------------------------------------------------------------------



RENASANT CORPORATION
2020 LONG TERM INCENTIVE COMPENSATION PLAN
TABLE OF CONTENTS

Page2011 PLAN1DEFINITIONS1ADOPTION; RESERVATION OF SHARES; OTHER
LIMITATIONS4Adoption and Effective Date4Duration4Number and Type of
Shares4Calculation of Available Shares4Adjustment.4Additional
Limitations5ADMINISTRATION5Composition of the Committee5Power and Authority of
the Committee6Delegation6PARTICIPATION6GENERALLY APPLICABLE
PROVISIONS6Conditions Precedent6Duration of Certain Restrictions7Transferability
of Incentives.7Change in Control7Recovery8Further Holding Period8OPTIONS9Grant
of Options9Incentive Stock Options9Manner of Exercise; Issuance of Common
Stock10Shareholder Rights10Early Separation From Service10STOCK APPRECIATION
RIGHTS10Grant of SARs10Manner of Exercise11Early Separation From
Service11Shareholder Rights11RESTRICTED STOCK11General
Provisions11Restrictions11

1

--------------------------------------------------------------------------------




PageShareholder Rights12Early Separation From Service12RESTRICTED STOCK
UNITS12General Provisions12Shareholder Rights12Settlement13Early Separation From
Service13PERFORMANCE OBJECTIVES13Determination of Performance Objectives and
Performance Cycle13Performance Objectives13Satisfaction of Performance
Objectives14Early Separation From Service14DIRECTORS14Company Directors14Bank
Directors15Other Grants and Awards15Stock in lieu of
Retainer15Limitation15ADDITIONAL ADMINISTRATIVE PROVISIONS16Issuance of Common
Stock16Delivery of Common Stock16Withholding16Amendment16Governing Law16Other
Benefits16Headings17Construction17Unfunded Plan17No Continued Employment17

2


--------------------------------------------------------------------------------



RENASANT CORPORATION
2020 LONG-TERM INCENTIVE COMPENSATION PLAN


Renasant Corporation, a corporation organized and existing under the laws of the
State of Mississippi (the “Company”), hereby establishes this 2020 Long-Term
Incentive Compensation Plan, which is intended to promote the long-term success
of the Company by providing the opportunity to acquire a proprietary interest
through the grant or award of equity compensation (the “Plan”).


1. 2011 PLAN:


This Plan is intended to succeed and replace the Company’s 2011 Long-Term
Incentive Compensation Plan (the “2011 Plan”), which is otherwise scheduled to
expire as of April 19, 2021. As of the Effective Date (as defined below) of this
Plan, the 2011 Plan shall expire, and no further grants or awards shall be made
thereunder. Grants and awards made under the 2011 Plan prior to the Effective
Date shall remain outstanding and in effect until exercised, vested, matured,
expired or otherwise forfeited in accordance with their terms.


2. DEFINITIONS:


2.1 Affiliate means an entity in which the Company owns, directly or indirectly,
at least 50% of the combined voting power of the entity’s outstanding voting
securities, including Renasant Bank (the “Bank”).


2.2 Board or Board of Directors means the Board of Directors of the Company.
Company Director means a non-employee director of the Company; Bank Director
means a non-employee director of the Bank who is not also a Company Director.


2.3 Cause, unless otherwise defined in an employment, severance or similar
agreement between a Participant and the Company or an Affiliate, means that a
Participant who is an Employee has:


a. Committed an intentional act of fraud, embezzlement or theft in the course of
employment or otherwise engaged in any intentional misconduct which is
materially injurious to the Company’s or an Affiliate’s financial condition or
business reputation;


b. Committed intentional damage to the property of the Company or an Affiliate
or committed intentional wrongful disclosure of confidential information
materially injurious to the Company’s or an Affiliate’s financial condition;


c. Been indicted for the commission of a felony or a crime involving moral
turpitude;


d. Willfully and substantially refused to perform the essential duties of such
Participant’s position, which has not been cured within 30 days following
written notice by the Company;


e. Intentionally, recklessly or negligently violated any applicable material
provision of any code of ethics, code of conduct or equivalent code or policy of
the Company or its Affiliates applicable to him or her; or


f. Intentionally, recklessly or negligently violated any applicable material
provision of the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform
and Consumer
1

--------------------------------------------------------------------------------



Protection Act of 2010 or any of the rules adopted by the Securities and
Exchange Commission (“SEC”) or other agency implementing or enforcing any such
provision.


The Committee, in its discretion, shall determine whether any Separation From
Service is on account of Cause; provided that no act or failure to act on the
part of a Participant will be deemed “intentional” if it was due primarily to an
error in judgment, but will be deemed “intentional” only if done or omitted to
be done by a Participant not in good faith and without reasonable belief that
his or her action or omission was in the best interest of the Company or an
Affiliate.


2.4 Change in Control, unless otherwise defined in an employment, severance or
similar agreement between the Company or an Affiliate and a Participant, means
and shall be deemed to occur upon a Change in Equity Ownership, a Change in
Effective Control, a Change in the Ownership of Assets or a Change by Merger.
For this purpose:


a. A “Change in Equity Ownership” means that a person or group acquires,
directly or indirectly in accordance with Code Section 318, more than 50% of the
aggregate fair market value or voting power of the capital stock of the Company,
including for this purpose capital stock previously acquired by such person or
group; provided, however, that a Change in Equity Ownership shall not be deemed
to occur hereunder if, at the time of any such acquisition, such person or group
owns more than 50% of the aggregate fair market value or voting power of the
Company’s capital stock.


b. A “Change in Effective Control” means that (i) a person or group acquires or
has acquired during the immediately preceding 12-month period ending on the date
of the most recent acquisition by such person or group, directly or indirectly
in accordance with Code Section 318, ownership of the capital stock of the
Company possessing 35% or more of the total voting power of the Company, or (ii)
a majority of the members of the Board of Directors of the Company is replaced
during any 12-month period, whether by appointment or election, without
endorsement by a majority of the members of the Board prior to the date of such
appointment or election.


c. A “Change in the Ownership of Assets” means that any person or group
acquires, or has acquired in a series of transactions during the immediately
preceding 12-month period ending on the date of the most recent acquisition, all
or substantially all of the assets of the Company.


d. A “Change by Merger” means that the Company shall consummate a merger or
consolidation or similar transaction with another corporation or entity, unless
as a result of such transaction, more than 50% of the then outstanding voting
securities of the surviving or resulting corporation or entity shall be owned in
the aggregate by the former shareholders of the Company and the voting
securities of the surviving or resulting corporation or entity are owned in
substantially the same proportion as the common stock of the Company was
beneficially owned before such transaction.


2.5 Code means the Internal Revenue Code of 1986, as amended, including any
regulation, interpretation or other guidance promulgated thereunder.


2.6 Committee means the persons appointed in accordance with the provisions of
Section 4.1 hereof to administer this Plan.


2.7 Common Stock means the $5.00 par value common stock of the Company.


2

--------------------------------------------------------------------------------



2.8  Disability means that a Participant who is an Employee, by reason of a
medically determinable physical or mental impairment that can be expected to
result in death or last for a continuous period of not less than 12 months: (a)
has been receiving income replacement benefits for a period of not less than
three months under a separate long-term disability plan or policy maintained by
the Company or an Affiliate; or (b) if not covered under such a plan or policy,
is unable to engage in any substantial gainful employment as determined by the
Committee. A Participant who is a Company Director or Bank Director shall be
deemed Disabled in accordance with the applicable governance documents and
procedures of the Board.


2.9 Dividend Equivalent means a dollar denominated bookkeeping entry in an
amount equal to cash dividends paid on Common Stock. Dividend Equivalents shall
ordinarily remain in the form of dollar denominated amounts pending
distribution, but the Committee, in its discretion, may direct that such
equivalents be converted to Restricted Stock Units based upon the Fair Market
Value of Common Stock as of the applicable dividend payment or other conversion
date. If maintained in dollar denominated form, Dividend Equivalents shall be
settled in the form of cash, without interest.


2.10 Employee means a common law employee of the Company and/or its Affiliates,
including officers and directors, determined in accordance with the Company’s
standard personnel policies and practices, but excluding individuals who are
classified by the Company as leased or otherwise employed by a third party,
independent contractors or intermittent or temporary employees, even if any such
classification is modified by audit, administrative proceeding, litigation or
otherwise.


2.11 Exchange Act means the Securities Exchange Act of 1934, as amended,
including any rule, regulation or interpretation promulgated thereunder.


2.12 Exercise Price means the per share price at which an Option may be
exercised, as specified in each Incentive Agreement. Base Price means, with
respect to Stock Appreciation Rights, the per share price used to measure
appreciation in the value of a share of Common Stock, as specified in each
Incentive Agreement.


2.13 Fair Market Value means the closing sales price of a share of Common Stock
as reported on The NASDAQ Stock Market as of the date immediately preceding the
date value is determined hereunder or, if no sales occurred on such date, as of
the immediately preceding date on which there were such sales. If Common Stock
shall cease to be reported or otherwise actively traded on an established
market, the Committee shall designate an alternative method of determining value
consistent with generally accepted valuation principles and methods.


2.14 Grant Date means the date on which an Option or SAR is granted hereunder.
Award Date means the date on which shares of Restricted Stock are awarded
hereunder or Restricted Stock Units are credited to a bookkeeping account.


2.15 Incentive means a right to purchase or receive shares of Common Stock or
cash in accordance with the terms of this Plan. An Incentive may be granted or
awarded in the form of Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units or other form permitted under applicable law and stock
exchange rules, including any combination thereof.


2.16 Incentive Agreement means a written agreement evidencing the grant or award
of an Incentive hereunder. Incentive Agreements may be made in the form of: (a)
a written agreement approved by the Committee and executed by an authorized
officer of the Company; or (b) an electronic notice in a form approved by the
Committee and recorded by the Company (or its designee) in an electronic
recordkeeping system. In each case, an Incentive Agreement may be manually or
electronically accepted
3

--------------------------------------------------------------------------------



in such form as the Committee may deem appropriate (or the Committee may
determine that affirmative acceptance shall not be required).

2.17 Option means the right to purchase Common Stock, granted in accordance with
Section 7 hereof. Incentive Stock Option or ISO means an Option that meets the
requirements of Code Section 422 and is granted in accordance with Section 7.2
hereof.


2.18 Participant means an Employee or Company Director or Bank Director who is
granted or awarded an Incentive under this Plan.


2.19 Performance Cycle means the period, not less than one year, designated by
the Committee during which (a) Performance Objectives shall be attained and (b)
a Participant who is an Employee shall be continuously employed.

2.20 Performance Objectives means the criteria designated by the Committee to be
achieved during a designated Performance Cycle, as more fully set forth in
Section 11 hereof.


2.21 Plan means this 2020 Long-Term Incentive Compensation Plan, as the same may
be modified, amended or restated from time to time.


2.22 Restricted Stock means an award of Common Stock made subject to
restrictions on transfer or forfeiture in accordance with Section 9 hereof.

2.23 Restricted Stock Unit or RSU means an award made in the form of units, each
representing a share of Common Stock, as more fully described in Section 10
hereof.


2.24 Retirement or Retire means, unless otherwise defined in an Incentive
Agreement, a Participant’s Separation From Service other than on account of
Cause, whether on or after the attainment of age 55 and completion of ten years
of service or on or after the attainment of age 65.


2.25 Separation Date or Separation From Service or words of similar import means
the later of the date on which (a) a Participant’s employment with the Company
and its Affiliates ceases, or (b) the Company and such Participant reasonably
anticipate that he or she will perform no further services for the Company and
its Affiliates, whether as a common law employee or independent contractor.
Notwithstanding the foregoing, a Participant may be deemed to have Separated
From Service if he or she continues to provide services to the Company or an
Affiliate after a separation event or other change in status, whether as an
employee or an independent contractor, provided such continuing services are not
more than 20% of the average level of services performed by such Participant
during the 36-month period immediately preceding such separation event or
change.


2.26 Stock Appreciation Right or SAR means a right to acquire Common Stock or
cash, the value of which is based upon appreciation in the Fair Market Value of
a share of Common Stock and is granted in accordance with Section 9 hereof.


        2.27 Time-Based Vesting means vesting that is contingent upon the
performance of services during a Time-Based Vesting Period. Time-Based Vesting
Period means the period of continuous service required to vest an Incentive.


3. ADOPTION; RESERVATION OF SHARES; OTHER LIMITATIONS:


3.1 Adoption and Effective Date. This Plan shall be effective upon its approval
by a majority of the Company’s shareholders in accordance with applicable law
(the “Effective Date”).
4

--------------------------------------------------------------------------------





3.2 Duration. This Plan shall commence on its Effective Date and shall remain in
effect until all Incentives have been satisfied by the issuance of shares of
Common Stock or settled in the form of cash or have expired or have otherwise
terminated or forfeited to the Company and all restrictions or Performance
Objectives imposed on shares of Common Stock have been satisfied or lapsed. In
no event shall Incentives be granted or awarded hereunder more than ten years
after the Effective Date.


3.3 Number and Type of Shares. Subject to adjustment as provided herein, the
number of shares of Common Stock that shall be available for issuance under the
Plan shall not exceed an aggregate of 1,800,000 shares, consisting of 1,627,712
shares newly-reserved hereunder and a maximum of 172,288 shares previously
reserved for issuance under the 2011 Plan, but not granted, awarded or issued as
of the Effective Date. Common Stock issued in connection with the grant or award
of an Incentive may be authorized and unissued shares, issued shares held as
treasury shares or shares acquired on the open market or through private
purchase.


3.4 Calculation of Available Shares. The number of shares available for grant,
award, credit, transfer or issuance under the Plan shall be reduced by the
number of shares, rights or units actually granted, awarded, credited,
transferred or issued hereunder; provided that the number of available shares
shall be increased:


a. By the number of shares of Common Stock covered by Incentives that expire,
are forfeited, lapse or are otherwise cancelled;


b. By the number of shares of Common Stock tendered to or withheld by the
Company in satisfaction of the Exercise Price of an Option or to satisfy a tax
withholding obligation; and


c. By the number of SARs or RSUs settled in cash.


3.5 Adjustment. Upon the consummation of a merger, consolidation or
reorganization of the Company with another entity there shall be substituted for
each of the shares of Common Stock then subject to the Plan the number and kind
of shares of stock or other securities to which the holders of Common Stock are
entitled in such transaction. In the event of any recapitalization, stock
dividend, stock split or reverse stock split, combination of shares or other
change in the number of shares of Common Stock then outstanding for which the
Company does not receive consideration, the number of shares of Common Stock
then subject to the Plan shall be adjusted in proportion to the change in
outstanding shares of Common Stock resulting from such reorganization, dividend
or split. In the event of any such substitution or adjustment, the Exercise
Price of any Option, the Performance Objectives applicable to any Incentive, and
the number of shares of Common Stock issuable pursuant to any Incentive shall be
adjusted by the Committee to the extent necessary to prevent the dilution or
enlargement thereof.


3.6  Additional Limitations. Notwithstanding any provision of the Plan to the
contrary:


a. The aggregate number of shares of Common Stock that may be covered by Options
granted in the form of ISOs shall be 600,000, subject to adjustment as provided
in Section 3.5 hereof;


b. The maximum number of shares of Common Stock covered by Options or SARs
granted to an Employee in any calendar year shall not exceed an aggregate of
150,000 shares, subject to adjustment as provided in Section 3.5 hereof; and


5

--------------------------------------------------------------------------------



c. The maximum number of shares of Common Stock that may be awarded to an
Employee in any calendar year in the form of Restricted Stock or RSUs shall not
exceed an aggregate of 75,000 shares, subject to adjustment as provided in
Section 3.5 hereof.


4. ADMINISTRATION:


4.1 Composition of the Committee. The Plan shall be administered by a committee
appointed by the Board of Directors consisting of not less than two persons who
shall serve until their resignation or removal and who shall ordinarily be the
Compensation Committee of the Board; provided, however, that unless otherwise
permitted by applicable law or stock exchange rules:


a. To the extent that a grant or award made hereunder is intended to be an
exempt transaction under Rule 16b-3 promulgated under the Exchange Act, each
acting member of the Committee shall be a “non-employee director” within the
meaning of such rule; and


b.  To the extent that a grant or award hereunder is made to a “named executive
officer” of the Company (as defined in, and determined pursuant to, Item 402 of
Regulation S-K promulgated by the SEC), such grant or award shall be made solely
by the members of the Committee who are deemed “independent directors” within
the meaning of Section 5605(a)(2) of the NASDAQ Stock Market Rules (or any
successor rule thereto).


        The Board may act in lieu of the Committee as to any matter hereunder,
and any grant or award of an Incentive by the Committee may be made subject to
ratification or approval by the Board. When so acting, the Board shall function
as the Committee and possess all power and authority granted to the Committee
hereunder.


4.2 Power and Authority of the Committee. In addition to the power and authority
set forth elsewhere in this Plan, the Committee shall have the discretionary
power and authority to: (a) designate Employees as Participants hereunder; (b)
grant or award Incentives, including the determination of the specific terms and
conditions thereof; (c) approve one or more forms of Incentive Agreements and
material amendments or modifications thereto; (d) construe and interpret the
provisions of the Plan, any Incentive Agreement or other form or agreement
related thereto; (e) establish, adopt and construe rules, regulations, and
procedures relating to the Plan; (f) extend the exercise period applicable to
any Option or SAR (for example, following a Participant’s death, disability or
retirement), but not later than the expiration date of such Option or SAR as
provided in the Incentive Agreement; (g) delegate to the appropriate officers
and employees of the Company the power and authority to take such administrative
or ministerial actions as may be necessary or appropriate hereunder; and (h)
make any other determination which it believes necessary or advisable for the
proper administration of the Plan. Notwithstanding the foregoing, the Committee
shall not accelerate the vesting of any Incentive, except as may be otherwise
permitted under the terms of the Plan.


Decisions, interpretations and actions of the Committee concerning matters
related to the Plan shall be final and conclusive on the Company, its Affiliates
and Participants and their beneficiaries or heirs. The Committee may make grants
or awards or other determinations hereunder selectively on a non-uniform basis
among Participants, whether or not such Participants are similarly situated.


4.3 Delegation. The Committee, in its discretion, may from time to time delegate
to the appropriate officers of the Company or the Bank the authority to grant or
award Incentives hereunder; provided that any such delegation: (a) shall specify
the maximum number of shares of Common Stock that may be granted or awarded in
the form of such Incentives; (b) shall specify the class or group of Employees
that may receive such Incentives, which shall be limited to a particular
department or business line; (c) shall approve the form of Incentive and the
general terms and conditions thereof; (d) shall specify
6

--------------------------------------------------------------------------------



the period during which such Incentives may be granted or awarded, after which
the Committee’s delegation shall be deemed expired and of no force and effect;
(e) may contain such other terms, conditions or limitations as the Committee
deems necessary or appropriate; and (f) shall be made consistent with applicable
law and stock exchange rules.


5. PARTICIPATION:


Employees of the Company and its Affiliates shall be eligible to receive
Incentives under this Plan, when designated by the Committee. Employees may be
designated individually or by groups or categories, in the discretion of the
Committee.


Company and Bank Directors shall be eligible to receive Incentives under this
Plan as provided in Section 12 hereof.


6. GENERALLY APPLICABLE PROVISIONS:


6.1 Conditions Precedent. As a condition of the grant, award or vesting of any
Incentive hereunder, the Committee, in its discretion, may require that a
Participant who is an Employee execute and deliver to the Company covenants
intended to protect the Company’s confidential information and other property,
prohibit solicitation of the Company’s employees, vendors, customers, borrowers
and depositors, and prohibit competition with the Company or the Bank following
a Separation From Service. Such covenants shall be made in such form and
delivered at such time as may be reasonably acceptable to the Committee.


6.2 Duration of Certain Restrictions. In no event shall a Performance Cycle or
Time-Based Vesting Period applicable to an Incentive granted or awarded to a
Participant who is an Employee be less than one year.


6.3 Transferability of Incentives. No Incentive granted or awarded hereunder
shall be transferred, pledged, assigned, hypothecated, alienated or otherwise
encumbered or sold by the holder thereof, whether by operation of law or
otherwise, and whether voluntarily or involuntarily (except in the event of the
holder’s death by will or the laws of descent and distribution) and neither the
Committee nor the Company shall be required to recognize any attempted
assignment of such rights by any Participant. During a Participant’s lifetime,
an Incentive may be exercised only by such Participant or by his or her guardian
or legal representative.


6.4 Change in Control. If a Change in Control is consummated before an Incentive
granted or awarded to an Employee is fully vested, settled and/or exercisable
and such Incentive is assumed in connection with such transaction:


a. If such Incentive is Restricted Stock or RSUs, such shares or units shall
vest and be delivered or settled upon the earlier of: (i) the lapse of any
Time-Based Vesting Period and/or Performance Cycle; or (ii) the date on which a
Permitted Separation (as defined below) occurs.


b. If such Incentive is Options or SARs, such Options or SARs shall vest and be
exercisable upon the earlier of: (i) the date or dates determined under the
applicable Incentive Agreement; or (ii) the date on which a Permitted Separation
occurs. Options and SARs vested hereunder shall remain exercisable in accordance
with their terms, provided that in no event shall the exercise period be less
than six months (unless such Options or SARs would otherwise expire in
accordance with their terms during such six-month period, in which event they
shall expire in accordance with their terms).
7

--------------------------------------------------------------------------------





c. If any such Incentive is subject to Performance Objectives, such objectives
shall be deemed satisfied at the target level; any additional shares or rights
shall be deemed forfeited to and cancelled by the Company.


d. Any Further Holding Period imposed under Section 6.6 hereof shall be deemed
satisfied and lapsed.


(For avoidance of doubt, nothing contained herein shall be deemed to modify the
provisions of Section 7.5, 8.3, 9.4 or 10.4 hereof applicable in the event of
death, Disability, Retirement or Separation From Service.)


If a Change in Control is consummated before an Incentive granted or awarded to
an Employee is fully vested, settled and/or exercisable and such Incentive is
not assumed in connection with such transaction, then prior to the consummation
of such Change in Control the Committee may direct the payment of cash in
exchange for the cancellation and settlement of Incentives that remain
outstanding as of the consummation of a Change in Control, whether or not then
vested, and such payment of cash shall not be deemed to materially impair the
economic value of such Incentive for purposes of Section 13.4 hereof so long as
such cash payment is an amount as nearly equal to the dollar value of the
consideration payable to holders of Common Stock generally in such Change in
Control (taking into account, if applicable, the Exercise Price or Base Price of
such Incentive) and is payable at substantially the same time as holders of
Common Stock generally are paid the consideration payable for their Common Stock
in connection with the Change in Control.


If a Change in Control is consummated before an Incentive granted or awarded to
a Company Director or Bank Director is fully vested, settled or exercisable,
such award shall be deemed fully vested and nonforfeitable as of the date on
which such transaction is consummated and any Further Holding Period shall be
deemed satisfied and lapsed.


For purposes of this Section 6.4:
a. The term “Permitted Separation” means that a Participant who is an Employee
shall, during the 24-month period following the consummation of a Change in
Control (the “CIC Period”), Separate From Service involuntarily, other than on
account of Cause, or on account of Good Reason.
b. The term “Good Reason” shall have the meaning ascribed to it (or to words of
similar import) in any individual change in control, employment, severance or
similar agreement between the Company and a Participant. If there is no such
individual agreement, the term shall mean that during the CIC Period, such
Participant shall Separate From Service on account of a Good Reason Event.
c. The term “Good Reason Event” shall mean and refer to: (i) a material
reduction of such Participant’s base salary in effect prior to the Change in
Control; (ii) a material reduction of such Participant’s authority, duties or
responsibilities in effect prior to the Change in Control (other than a change
in title); (iii) the transfer of such Participant’s primary business location to
a primary location that is more than 30 miles from such location prior to the
Change in Control; or (iv) any attempt on the part of the surviving entity
following the Change in Control to require the Participant to perform (or omit
to perform) any act or to engage (or omit to engage) in any conduct that would
constitute illegal action or inaction on the part of the Participant. No event
or condition shall constitute a Good Reason Event hereunder unless: (i) such
Participant gives the Company notice of his or her objection to such event or
condition within 30 days following the date such event first
8

--------------------------------------------------------------------------------



occurs (or the date such Participant should have first known of such event, if
later); (ii) such event or condition is not promptly corrected by the Company,
but in no event later than 30 days after receipt of such notice; and (iii) the
Participant resigns his or her employment not more than 60 days following the
expiration of the 30-day period described in subsection (ii) hereof.
6.5 Recovery. If the Company is required to restate its financial statements or
other financial results, then any Incentive, whether or not then vested, the
amount of which is or was based, in whole or in part, upon such statements or
results, shall be subject to reduction, forfeiture or recovery in favor of the
Company, regardless whether a Participant from whom such Incentive will be
reduced, forfeited or recovered participated in or otherwise contributed to the
event requiring the Company to restate its financial statements. The Committee
shall take such action as it deems necessary or advisable to effect such
reduction, forfeiture or recovery; provided that; (a) the Committee may limit
such action to the Company’s appropriate executive or accounting officers; and
(b) the amount of any such reduction, forfeiture or recovery may be limited to
the portion of the Incentive in excess of the amount that would have vested or
otherwise become nonforfeitable if based upon such restated results. Any
Incentive granted or awarded hereunder shall further be subject to any separate
recovery or similar policy that may be adopted by the Company, from time to
time.


6.6 Further Holding Period. Unless otherwise provided in an Incentive Agreement,
Net Shares (as defined below) settled and delivered hereunder, whether on
account of the exercise of an Option or a SAR or the lapse of a Time-Based
Vesting Period or Performance Cycle, shall be subject to a further two-year
holding period during which such shares shall not be sold, assigned, pledged,
mortgaged, transferred or otherwise disposed of (a “Further Holding Period”),
provided that:


a. Such period shall earlier lapse in the event of death or Disability or the
consummation of a Change in Control; and


b. Such limitation shall be applicable only to those Participants who are
subject to Section 16 of the Exchange Act at the time Net Shares are delivered
or settled.


As used herein, the term “Net Shares” shall mean and refer to those shares of
Common Stock deliverable upon the exercise of an Option or a SAR or the lapse of
a Time-Based Vesting Period or Performance Cycle, net of the number of shares
withheld for: (a) the payment of the Exercise Price, including the payment of
such price pursuant to a broker assisted or similar transaction, either as
contemplated under Section 7.3 hereof; and (b) the payment of taxes as provided
in Section 12.3 hereof.


7. OPTIONS:


7.1 Grant of Options. Subject to the applicable terms and conditions set forth
elsewhere in this Plan, the Committee may grant Options to such Participants as
it may designate, from time to time, in accordance with the following:


a. The per share Exercise Price of any Option granted hereunder shall be not
less than the Fair Market Value of a share of Common Stock on the Grant Date;


b. The number of shares of Common Stock covered by an Option shall be designated
by the Committee on the Grant Date;


c. The term of each Option shall be determined by the Committee, but shall not
be longer than ten years, measured from the Grant Date;


9

--------------------------------------------------------------------------------



d. The exercise of an Option may be subject to a Time-Based Vesting Period, the
attainment of Performance Objectives during a Performance Cycle and/or such
other conditions as the Committee deems appropriate; and


e. Options may be subject to such additional terms and conditions imposed by the
Committee, not inconsistent with the terms of the Plan.


        Any Option granted hereunder shall be made in the form of and governed
by an Incentive Agreement.


        7.2 Incentive Stock Options. Subject to the applicable terms and
conditions set forth elsewhere in this Plan, the Committee may designate an
Option as an Incentive Stock Option, which Option, in addition to the provisions
of Section 7.1 hereof, shall be subject to the following:


a. No ISO shall be granted to a Participant unless such Participant is an
Employee;


b. No ISO shall be granted to a Participant if the aggregate Fair Market Value
of Common Stock with respect to which such ISO is first exercisable during any
calendar year, whether under this Plan or any other plan of the Company and its
Affiliates, exceeds $100,000;


c. No ISO shall be granted to any Participant who owns, directly or indirectly,
more than 10% of the total combined voting power of all classes of stock of the
Company, as determined in accordance with Code Section 424, unless the Exercise
Price is not less than 110% of Fair Market Value, determined on the Grant Date
and the expiration date of such Option is five years measured from the Grant
Date; and


d. An ISO granted hereunder shall be subject to such additional terms and
conditions as the Committee deems necessary or advisable, consistent with the
provisions of Code Section 422.


An ISO granted hereunder shall automatically be converted to an Option (other
than an ISO) to the extent that the requirements imposed hereunder or under Code
Section 422 are not satisfied, whether with respect to the grant or exercise of
such Option or the disposition of Common Stock acquired upon the exercise
thereof.


7.3 Manner of Exercise; Issuance of Common Stock. An Option, when vested and
exercisable, shall be exercised, in whole or in part, by providing notice to the
Company, specifying the number of shares of Common Stock to be purchased and
accompanied by the full Exercise Price for such shares. The Exercise Price shall
be payable in the form of cash, by delivery of shares of Common Stock previously
acquired by the Participant, regardless of the Participant’s holding period with
respect thereto, by the withholding of shares otherwise issuable upon exercise,
by combination thereof or in such other manner as may be authorized, from time
to time, by the Committee. Common Stock tendered in payment of the Exercise
Price or withheld in consideration of such price shall be valued at Fair Market
Value as of the date of exercise.


Unless otherwise provided in an Incentive Agreement, and subject to the
Company’s Insider Trading Policy, a Participant may exercise Options and
contemporaneously sell the shares of Common Stock acquired thereby pursuant to a
brokerage or similar arrangement, provided that the proceeds thereof are applied
to the payment of the Exercise Price of the shares.


10

--------------------------------------------------------------------------------



As soon as practicable after the receipt of written notification of exercise and
payment of the Exercise Price in full, the Committee shall cause the Company to
issue to each Participant, registered in the Participant’s name, shares of
Common Stock in the appropriate amount.


7.4 Shareholder Rights. Prior to the issuance of shares of Common Stock upon the
exercise of an Option, a Participant shall have no voting, dividend or other
rights as a shareholder with respect to the shares covered by such Option.


7.5 Early Separation From Service. Unless otherwise provided in an Incentive
Agreement, Options granted to an Employee hereunder shall be exercisable only
while an Employee; thereafter, Options shall be exercisable, to the extent
vested and exercisable as of the Employee’s Separation Date, until the earlier
of the date on which any such Option would otherwise expire or:


a. The one-year period following the date of the Employee’s death or Disability,
but by the Employee’s estate or heirs or other representatives;


b. The three-year period following Retirement; or


c. The 30-day period following a Separation From Service for any other reason,
except Cause.


        If an Employee’s Separation From Service is on account of Cause, then
notwithstanding any provision of this Plan or any form or agreement to the
contrary, Options granted hereunder, whether or not then vested, shall be deemed
canceled by and forfeited to the Company as of such Participant’s Separation
Date, without the requirement of notice or the payment of compensation.


8. STOCK APPRECIATION RIGHTS:


8.1 Grant of SARs. Subject to the applicable terms and conditions set forth
elsewhere in this Plan, the Committee may grant SARs to such Participants as it
may designate, from time to time, in accordance with the following:


a. Each SAR shall relate to the number of shares of Common Stock designated by
the Committee as of the Grant Date;


b. The Base Price of each SAR shall not be less than the Fair Market Value of a
share of Common Stock determined as of the Grant Date;


c. The term of each SAR shall be determined by the Committee, but shall not be
longer than ten years, measured from the Grant Date;


d. The exercise of a SAR may be subject to a Time-Based Vesting Period, the
attainment of Performance Objectives during a Performance Cycle and/or such
other conditions as the Committee deems appropriate; and


e. SARs may be subject to such additional terms and conditions imposed by the
Committee, not inconsistent with the terms of the Plan.


        Any SAR granted hereunder shall be made in the form of and governed by
an Incentive Agreement.


11

--------------------------------------------------------------------------------



8.2 Manner of Exercise. A SAR, when vested and exercisable in accordance with
its terms, may be exercised, in whole or in part, by giving written notice to
the Committee, specifying the number of SARs to be exercised. The amount payable
to a Participant shall be determined by multiplying: (a) the number of shares of
Common Stock with respect to which the SAR is exercised; by (b) the excess of
the Fair Market Value of a share of Common Stock as of the exercise date over
the Base Price. The Committee, in its discretion, shall promptly settle such
exercise by the issuance and delivery of shares of Common Stock (valued at Fair
Market Value as of the date of exercise), with or without legends, or Restricted
Stock or cash or a combination thereof.


8.3 Early Separation From Service. Unless otherwise provided in an Incentive
Agreement, SARs granted to an Employee hereunder shall be exercisable only while
an Employee; thereafter, SARs shall be exercisable, to the extent vested and
exercisable as of the Employee’s Separation Date, in accordance with the
provisions of Section 7.5 hereof.


8.4 Shareholder Rights. Prior to the issuance of shares of Common Stock upon the
exercise of a SAR, a Participant shall have no voting, dividend or other rights
as a shareholder with respect to the shares covered by such right.


9. RESTRICTED STOCK:


9.1 General Provisions. Subject to the applicable terms and conditions set forth
elsewhere in this Plan, the Committee may award Restricted Stock to such
Participants as it may designate, from time to time, in accordance with the
following:

a. The number of shares of Restricted Stock shall be fixed by the Committee as
of the Award Date;


b. The Committee shall fix the consideration to be paid for such stock, if any,
as of the Award Date; and
c. The Committee may, as of the Award Date, impose a Time-Based Vesting Period
and/or Performance Objectives and such additional terms, conditions and
restrictions as the Committee, in its discretion, deems necessary or
appropriate.


Restricted Stock shall be awarded in the form of and governed by an Incentive
Agreement, and Common Stock shall be issued in respect of such award as of the
time at which it is made.


9.2 Restrictions. During any Time-Based Vesting Period or Performance Cycle,
shares of Restricted Stock awarded hereunder shall not be sold, assigned,
transferred, pledged or otherwise disposed of or encumbered, whether voluntarily
or involuntarily. Shares, whether certificated or in book entry form, shall be
legended to reflect such restriction. The Committee, in its discretion, may
further require that any certificated shares of Restricted Stock registered in
the name of the Participant be deposited with the Company, together with a stock
power endorsed in blank, pending the lapse of such period or cycle.


9.3  Shareholder Rights. Except as otherwise provided in an Incentive Agreement,
each Participant shall have the full voting rights of a shareholder with respect
to shares of Restricted Stock and:


a. If dividends are payable in the form of Common Stock, such shares shall be
delivered to the Participant currently, but subject to the restrictions and
limitations otherwise applicable to the underlying Restricted Stock; or


12

--------------------------------------------------------------------------------



b. If dividends are payable in the form of cash, such dividends: (i) shall be
paid to the Participant currently if the Time-Based Vesting Period or
Performance Cycle is not more than one year or if the Incentive Agreement
specifically provides for the current payment of dividends; or (ii) shall be
cumulated in the form of Dividend Equivalents if such period or cycle is more
than one year.


        9.4 Early Separation From Service. Unless otherwise provided in an
Incentive Agreement, if a Participant Separates From Service:


a. If Restricted Stock is subject only to Time-Based Vesting and such separation
is on account of Retirement, death, Disability or involuntary termination, other
than on account of Cause, a prorated number of shares and, if applicable,
Dividend Equivalents shall be delivered as of the Participant’s Separation Date
free of restriction (proration based upon the Participant’s period of service
during the applicable Time-Based Vesting Period). Any remaining shares and
equivalents shall be deemed cancelled by and forfeited to the Company.


b. If Restricted Stock is subject only to Time-Based Vesting and such separation
is not for a reason specified in subsection a hereof, all shares of Restricted
Stock and, if applicable, Dividend Equivalents shall be deemed cancelled by and
forfeited to the Company without consideration as of such Participant’s
Separation Date.


c. If Restricted Stock is subject to Performance Objectives, the provisions of
Section 11.4 shall apply.


10. RESTRICTED STOCK UNITS:


        10.1 General Provisions. Subject to the applicable terms and conditions
set forth elsewhere in this Plan, the Committee may award RSUs to such
Participants as it may designate, from time to time, in accordance with the
following:

a. The number of units shall be fixed by the Committee at the time of award;


b. The Committee shall, at the time of award, fix a Time-Based Vesting Period
and/or a Performance Cycle during which RSUs shall be and remain credited to
each Participant’s bookkeeping account; and


c. The Committee may impose such additional terms, conditions and restrictions
as it determines necessary and appropriate.


        RSUs shall be awarded in the form of and governed by an Incentive
Agreement and shall be credited to a bookkeeping account as of the time of
award.


10.2 Shareholder Rights. A Participant has no voting, dividend or other rights
as a shareholder in respect of RSUs credited to a bookkeeping account; provided
that unless otherwise set forth in an Incentive Agreement:


a. Dividend Equivalents shall be credited to the bookkeeping account, as and
when cash dividends on Common Stock are declared and paid by the Company; and


13

--------------------------------------------------------------------------------



b. If dividends on Common Stock are paid in the form of stock, additional RSUs
shall be credited to the bookkeeping account of each Participant, based upon the
number of units credited to such account as of the applicable dividend payment
date.


        In either event, all such credits shall be subject to the terms and
conditions generally applicable to the RSUs credited to such account.


10.3 Settlement. At the end of any Time-Based Vesting Period or Performance
Cycle, as applicable, but in no event later than two and one-half months
following the end of such period or cycle, RSUs, including any related Dividend
Equivalents, shall be settled and distributed. Distribution shall be made in
such form (which may include shares of Common Stock, with or without legends,
Restricted Stock, cash or a combination thereof, as the Committee shall
determine.


10.4 Early Separation From Service. Unless otherwise provided in an Incentive
Agreement, if a Participant Separates From Service and: (a) If RSUs are subject
only to Time-Based Vesting, the provisions of Section 9.4, subsections a and b,
as applicable, shall apply; or (b) if RSUs are subject to Performance
Objectives, the provisions of Section 11.4 shall apply.


11. PERFORMANCE OBJECTIVES:


        11.1 Determination of Performance Objectives and Performance Cycle.
Except as may be otherwise provided in the Plan, the Committee, in its
discretion, may impose Performance Objectives as a condition of the grant or
award of any Incentive hereunder, such objectives to be achieved during the
Performance Cycle fixed by the Committee. The Committee shall establish such
Performance Objectives and designate such Performance Cycle as of the Grant Date
or Award Date and shall include a description of such objectives in each
affected Incentive Agreement.


        11.2 Performance Objectives. Performance Objectives may relate to one or
more of the following:


a. The Company’s earnings per share, whether or not calculated on a fully
diluted basis;


b. The Company’s earnings before interest, taxes, or other adjustments;


c. the Company’s return on equity, return on investment, return on invested
capital, or return on assets;


d. Appreciation in the price of Common Stock, whether with or without
consideration of reinvested dividends, including total shareholder return;


e. Efficiency ratio or other measures comparing all or certain expenses of the
Bank or the Company, as the case may be, to revenue;


f. As to the Company, return on tangible equity or tangible assets;


g. As the Company or the Bank, net profit margin or increase in income, whether
net income, net interest income, or otherwise;


h. As to the Company, an Affiliate, or any region, unit, division, or profit
center of the Company or an Affiliate, growth in income or revenue, whether net
or gross, or growth in market share;
14

--------------------------------------------------------------------------------





i. As to the Bank or any region, unit, division, or profit center thereof,
credit quality, net charge-offs, the ratio of nonperforming assets to total
assets or loan loss allowance as a percentage of nonperforming assets, or growth
in loans or deposits or change in capital ratios;


j. Mergers, acquisitions, sales of assets of Affiliates or business units or the
development of business units or lines of business or the implementation of
other items included in the Company’s or the Bank’s strategic objectives; and


k. Any other objective or subjective measure or metric designated by the
Committee.


Performance Objectives may relate to absolute or relative performance, including
performance compared to a designated peer group or index, performance compared
to performance in a prior period or such other comparators as the Committee may
designate at the time Performance Objectives are fixed. Such objectives may
further be expressed with respect to a single Participant or a group of
Participants, as determined by the Committee.


11.3 Satisfaction of Performance Objectives. The Committee may make objectively
determinable adjustments or modifications to any Performance Objective,
including but not limited to: (a) adjustment for items that are considered
extraordinary or unusual in nature or infrequently recurring items; (b)
adjustments to reflect changes in accounting principles or tax laws; and (c)
adjustments to reflect acquisitions or divestitures and the impact of corporate
transactions.


At the end of each Performance Cycle, the Committee shall certify whether and to
what extent the Performance Objectives applicable to such cycle were attained
and to what extent Incentives subject to such objectives shall be settled. For
Performance Objectives that relate to the performance of the Company or the
Bank, as the case may be, to a designated peer group or index, the Committee
shall be entitled to rely on information published by third party services
reasonably deemed reliable by the Committee (for the avoidance of doubt, in
these circumstances, for purposes of consistency, third party information about
the Company’s performance may be relied upon).


11.4 Early Separation From Service. Unless otherwise provided by the Committee
in an Incentive Agreement, if a Participant Separates From Service before the
end of any Performance Cycle and:


a. If such separation is on account of Retirement, death, Disability or
involuntary termination, other than on account of Cause, Performance Objectives
shall be deemed satisfied as to the number of Incentives determined at the end
of the Performance Cycle, prorated to reflect Participant’s period of service
during such cycle.


b. If such separation is for a reason not otherwise specified in subsection a
hereto, Incentives then subject to Performance Objectives shall be deemed
cancelled by and forfeited to the Company, without compensation, as of such
Participant’s Separation Date.


12. DIRECTORS:


        12.1 Company Directors. Unless otherwise determined by the Board and
subject to the applicable terms and conditions set forth elsewhere in this Plan,
each Company Director shall receive an annual award of Restricted Stock, subject
to the terms and conditions set forth below:
15

--------------------------------------------------------------------------------





a. The number of shares of Restricted Stock awarded hereunder shall equal the
quotient of (i) such amount as may be fixed annually by the Board, subject to
the limits of the Plan, divided by (ii) the per share Fair Market Value of
Common Stock as of January 1 of the calendar year in which the Director Equity
Award Date (as defined below) occurs.

b. Awards hereunder shall be made annually, as of the annual meeting of the
Company’s shareholders; provided that if a Company Director commences service
after such meeting, the director shall receive an award of Restricted Stock as
of the date on which service commences, but the number of shares shall be
prorated to reflect the number of days remaining in the applicable Restriction
Period (as defined below) (the date of either such award, the “Director Equity
Award Date”).


c. Restricted Stock awarded hereunder shall not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of, whether voluntarily or
involuntarily, during the one-year period beginning on the Director Equity Award
Date and ending on the one-year anniversary of such date or if earlier, the next
annual meeting of the Company’s shareholders that is at least 50 weeks after the
immediately preceding annual meeting; provided that a prorated award made in
accordance with subsection b shall be subject to such restrictions for 12 months
(either such period, the “Restriction Period”).


d. At the end of a Restriction Period, Restricted Stock awarded to a Company
Director in respect of such period shall be delivered free of the restrictions
imposed under subsection c hereof (but not those imposed under Section 6.6
hereof), provided that such director is then a member of the Board. If a Company
Director dies, becomes Disabled or retires from the Board (as determined in
accordance with the Board’s customary governance documents) during a Restriction
Period, at the end of such period Restricted Stock shall be delivered to such
director free of restriction, but the number of shares so delivered shall be
prorated to reflect the number of days served during such period. In all other
events, if a Company Director has ceased to serve as of the last day of the
Restriction Period, Restricted Stock awarded hereunder shall be cancelled by and
forfeited to the Company.


12.2 Bank Directors. Unless otherwise provided by the Board, each Bank Director
shall be entitled to receive an annual award of Restricted Stock subject to the
terms and conditions described in Section 12.1 hereof, provided that the number
of shares of Restricted Stock so awarded shall be reduced by one-half (or made
in such other amount determined appropriate by the Board).


12.3 Other Grants and Awards. The Board may, whether annually or from time to
time, grant or award Incentives to one or more Company or Bank Directors,
subject to the applicable terms and conditions of the Plan and such other
provisions or other limitations as the Board deems appropriate, except that: (a)
Options and SARs shall not be granted unless and until the Board expressly
determines that any such grant is in the best interests of the Company and its
shareholders; and (b) no such Incentive shall be subject to the attainment of
Performance Goals.


12.4 Stock in lieu of Retainer. If permitted by the Board, each Company Director
shall be entitled to elect to receive all or a portion of the annual retainer in
the form of Common Stock, instead of in cash. The number of shares issued in
respect of such election shall equal the quotient of:


a. The amount of such cash retainer to be received in the form of Common Stock;
divided by


16

--------------------------------------------------------------------------------



b. The Fair Market Value of Common Stock, determined as of the date on which
such retainer would otherwise be paid or payable.


        Common Stock shall be issued hereunder as of the date on which such
retainer would have otherwise been paid or payable in the form of cash. Shares
of Common Stock issued pursuant to this Section 12.4 shall not be considered
Incentives hereunder and, accordingly, shall not be subject to the transfer
restrictions, Further Holding Period and other limitations and restrictions
hereunder applicable to Incentives.

12.5. Limitation. In respect of any year (being the period commencing on the
date of the Company’s annual meeting and ending on the anniversary thereof), the
aggregate value of all Incentives granted or awarded to a Company Director or
Bank Director hereunder (determined solely with respect to service as a
director) shall not exceed two times such director’s annual cash retainer. (For
avoidance of doubt, Common Stock issued in accordance with Section 12.4 hereof
shall not be taken into account.)


13. ADDITIONAL ADMINISTRATIVE PROVISIONS:


13.1 Issuance of Common Stock. Common Stock to be issued or otherwise delivered
hereunder may be certificated or in book entry form, as determined by the
Committee. Fractional shares shall not be issued or delivered. The Committee
shall determine whether cash, securities or other property shall be paid or
transferred in lieu of a fractional share or whether such fractional share,
including any rights with respect thereto, shall be canceled, terminated or
otherwise eliminated.


13.2 Delivery of Common Stock. All certificates or book entries for shares of
Common Stock issued hereunder shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable to enforce the terms of
the Plan, any applicable stock exchange rule or regulation or any applicable
Federal or state law. The obligation of the Company or any of its Affiliates to
deliver Common Stock to any Participant hereunder, or to deliver such stock free
of restriction, shall be subject to all applicable laws, regulations, rules and
approvals deemed necessary or appropriate by the Committee or the Company, and
Certificates for shares of Common Stock issued hereunder may be legended, as the
Committee or the Company shall deem appropriate.


13.3 Withholding. As a condition of the vesting, delivery or other settlement of
an Incentive hereunder, the Company shall withhold and remit such Federal, state
or local taxes or contributions as may be required by law to be withheld and
remitted, which shall be determined using the aggregate of the maximum
applicable state income tax rate, the applicable employment tax contribution
rate, and the applicable Federal income tax rate, which shall not be more than
the maximum applicable marginal tax rate or less than the applicable
supplemental wage rate.


Dividend Equivalents maintained in dollar denominated form shall first be
applied to the payment of each Participant’s withholdings. Unless a Participant
has otherwise satisfied any remaining withholding obligation to the reasonable
satisfaction of the Company, the Company shall withhold from the delivery of
Common Stock hereunder shares with a Fair Market Value equal to the remaining
amount.


13.4 Amendment. The Board of Directors may amend, modify or suspend this Plan at
any time. Any such action may be taken without the approval of the Company’s
shareholders, but only to the extent that shareholder approval is not required
under applicable law or by any listing agency or under Code Section 422. No such
amendment, modification or suspension shall materially impair the economic value
of any Incentive granted or awarded hereunder without the consent of each
affected Participant.


17

--------------------------------------------------------------------------------



The Committee or the Board, as the case may be, shall possess the authority to
amend the terms of any Incentive Agreement hereunder; provided that no such
amendment shall materially impair the economic value of any Incentive without
the consent of each affected Participant.


Notwithstanding any provision of this Plan to the contrary, neither the Company,
the Committee nor the Board of Directors shall, without the approval of the
Company’s shareholders: (a) amend any outstanding Option or SAR to reduce the
Exercise Price or Base Price thereof, as applicable; or (b) cancel and exchange
an outstanding Option or SAR for cash, other Incentives or for other Options or
SARs with a lesser Exercise Price or Base Price, as applicable, provided that
the foregoing limitations shall not apply in connection with any action
contemplated under Section 3.5 hereof.


13.5 Governing Law. The Plan and any Incentive granted under the Plan shall be
governed by the internal laws of the State of Mississippi without regard to the
conflicts of laws provisions thereof.


13.6 Other Benefits. Incentives granted to a Participant hereunder shall not
impair or otherwise reduce such Participant’s compensation, life insurance or
other benefits provided by the Company or its Affiliates; provided, however,
that the value of Incentives shall not be treated as compensation for purposes
of computing the value or amount of any such benefit.


13.7 Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.


13.8 Construction. To the extent applicable, this Plan and any Incentive granted
or awarded hereunder shall be interpreted and construed in a manner consistent
with the applicable provisions of Code Section 409A. For purposes thereof: (a)
each payment or settlement shall be treated as a separate payment or settlement;
(b) the exclusions for short-term deferrals and payments on account of
involuntary termination of employment shall be applied to the fullest extent
applicable; and (c) if a Participant is a “specified employee” within the
meaning of Code Section 409A, payment or settlements on account of a Separation
From Service shall be delayed for six months as required under Code Section
409A, and shall be made when first permitted, without liability for interest or
loss of investment opportunity thereon.


13.9 Unfunded Plan. Incentives hereunder shall be settled in the form of shares
of Common Stock or cash; no special or separate reserve or account shall be
maintained in anticipation of any such settlement. No Incentive granted or
awarded hereunder shall be deemed to constitute property or create a trust or
fiduciary relationship as between any Participant and the Company, any Affiliate
or the Committee. To the extent any Participant or any other person acquires a
right to the settlement of any Incentive hereunder, the status of such
Participant shall be that of a general, unsecured creditor of the Company.


13.10 No Continued Employment. No Participant who is an Employee shall have any
right to continue in the employ of the Company or an Affiliate for any period of
time or any right to continue his or her present or any other rate of
compensation on account of the grant or award of an Incentive or the issuance of
Common Stock or other form of payment hereunder.


THIS 2020 LONG-TERM INCENTIVE COMPENSATION PLAN was approved by the Board
Directors of Renasant Corporation as of February 10, 2020, to be effective as
provided herein.


             
            RENASANT CORPORATION


18